Order entered October 25, 2017




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-17-00212-CV

                                KATHY WILBURN, Appellant

                                                V.

                             GABRIELLE COLEMAN, Appellee

                       On Appeal from the County Court at Law No. 2
                                   Dallas County, Texas
                           Trial Court Cause No. CC-16-05667-B

                                            ORDER
       Before the Court is appellant’s pro se letter asserting the reporter’s record contains an

error. Appellant asserts the reporter’s record reflects that appellee said “she took the promissory

note that she wrote and signed home and put it in her dresser drawer and it was stolen, but in

court she stated that she took the promissory note to her job and it was stolen out of her drawer at

work.” We construe appellant’s letter as a motion to correct an inaccuracy in the reporter’s

record. We GRANT the motion to the extent that we order the Honorable King Fifer, Judge of

County Court at Law No. 2, to conduct a hearing, within TWENTY DAYS of the date of this

order, and make written findings of fact as to whether the parties agree the reporter’s record

contains an inaccuracy and how to correct it. If the parties cannot agree, the trial court shall

make findings of fact as to whether there is any inaccuracy and, if an inaccuracy exists, the
correction. If the trial court finds the record is inaccurate, the trial court shall order the court

reporter to conform the reporter’s record to what occurred in the trial court and file certified

corrections in this Court. See TEX. R. APP. P. 34.6(e)(1), (2).

       We ORDER Dallas County Clerk John Warren to file, within THIRTY DAYS, of the

date of this order, a supplemental clerk’s record containing the trial court’s written findings, any

supporting documentation, and any orders, to this Court.

       We ORDER Lanetta Williams, Official Court Reporter for County Court at Law No. 2,

to file, within FORTY DAYS of the date of this order, a reporter’s record of the hearing.

       We DIRECT the Clerk of this Court to send a copy of this order to Judge Fifer, Mr.

Warren, Ms. Williams, and all parties.

       We ABATE this appeal to allow the trial court to comply with this order. The appeal

will be reinstated thirty-five days from the date of this order or when the supplemental clerk’s

record is filed, whichever occurs earlier.



                                                      /s/     CAROLYN WRIGHT
                                                              CHIEF JUSTICE